--------------------------------------------------------------------------------

EXHIBIT 10.2

CONSULTANCY AGREEMENT

PARTIES

(1) NEXTGEN BIOSCIENCE INC., whose office is located at, 46 Aldgate High Street,
EC3N 1AL London, U.K. (the “Company”)

(2) Konstantinos Kardiasmenos, of 4, Ptolemaion Str., Athens, Greece 11635 (the
“Consultant”)

WHEREAS

(A)

The Consultant has agreed to act as Director and Chief Executive Officer of the
company, for a period of two years. In addition, the consultant will provide
business advisory services to the Company (the “Business”).

    (B)

The parties have agreed that this agreement shall govern the terms of the
services to be provided by the Consultant.

OPERATIVE PROVISIONS

1.

DURATION OF APPOINTMENT

    1.1

The Consultant shall continue to provide the consultancy service to the Company
on the terms of this agreement for a term from 27th November 2007 for a fixed
term of two years unless or until terminated under the provisions of Clause 5.1
hereafter. The parties may extend the term of this Agreement for a further term
of twelve months by mutual written agreement.


2.

DUTIES


2.1

The services of the Consultant shall comprise being Director and Chief Executive
Officer and will provide business advisory services and such other advisory
services as may be agreed between the parties.

 

 

2.2

The Consultant shall be accountable to the board and shall in performance of his
role hereunder:


  (a)

Use his best endeavours to advise the Company when required in the areas
described in 2.1 above;

   

 

  (b)

Conduct such travelling as shall be reasonably necessary to advise the Business;

   

 

  (c)

Carry out his duties in good faith and in proper and efficient manner;

   

 

  (d)

Conduct himself with propriety and not bring the Company into disrepute;

   

 

  (e)

Not have any authority to bind the Company in any way and shall not hold himself
out either by words or conduct as being the agent of the Company;

   

 

  (f)

Act as Director and Chief Executive Officer of the Company, attending meetings
where possible; and

   

 

  (g)

Not misrepresent the Company to any person.


--------------------------------------------------------------------------------


3.

FEES


3.1

The Consultant shall be not entitled to receive from the Company any fixed cash
fees for the services outlined herein, but shall be entitled to receive
reimbursement of any and all expenses properly incurred in performing his duties
hereunder.

 

 

3.2

The Consultant will receive, as payment in kind from the Company, in respect of
his services under this Agreement, the issue to him of 4,000,000 shares in the
Company. The Consultant undertakes that the shares will by issued under US
securities law and will be subject to restrictions as set out by the securities
and exchanges commission.


4.

CONFIDENTIALITY


4.1

The Consultant shall not, either during the continuance of this agreement or for
not less than one year thereafter make personal use of or divulge to any other
company, firm or person any confidential information received by virtue of this
Agreement or any market or other information relating to the business of the
Company.


5.

TERMINATION


5.1

This Agreement may be terminated in accordance with clause 1 hereof by either
party giving one month’s written notice to the other party in the following
circumstances;


  (a)

if either party commits or causes to be committed any material breach of its
obligations under the Agreement provided that in the case of a breach capable of
remedy the non-defaulting party shall have first given written notice to the
defaulting party specifying the breach complained of any requiring the same to
be remedied within a reasonable period of time from notification thereof and the
defaulting party shall have failed to comply therewith;


  (b)

if either party commits an act of insolvency, including:


  i.

making a general assignment for the benefit of, or entering into a
reorganisation, arrangement, or composition with creditors, or

   

 

  ii.

admitting in writing that it is unable to pay its debts as they become due, or

   

 

  iii.

seeking, consenting to or acquiescing in the appointment of any trustee,
administrator, receiver or liquidator or analogous officer of it or any material
part of its property, or

   

 

  iv.

the presentation or filing of a petition in respect of it (other than by the
other party to this Agreement in respect of any obligation under this Agreement)
in any court or before any agency alleging or for the bankruptcy, winding-up or
insolvency of such party (or any analogous proceeding) or seeking any
reorganisation, arrangement., composition, readjustment, administration,
liquidation, dissolution or similar relief under any present or future stature,
law or resolution, such petition (except in the case of a petition for
winding-up or any analogous proceeding in respect of which no such 30 day period
shall apply not having been stayed or dismissed within 30 days of its filing;


--------------------------------------------------------------------------------


  v.

the appointment of a receiver, administrator, liquidator or trustee or analogous
officer of such party over all or any material part of such party’s property.


6.

ASSIGNMENT


6.1

This Agreement may not be assigned by either party without the prior written
consent of the other party.


7.

AMENDMENT


7.1

This Agreement may not be amended except by the written consent of both parties.


8.

NOTICES


8.1

All notices required to be delivered under this agreement by one party to the
other shall be sent in writing to the addresses as are set forth at the
beginning of this agreement, or such address as the parties shall thereafter
provide to each other in writing.


9.

GOVERNING LAW


9.1

The Agreement shall be governed by and constructed in accordance with the laws
of the United States of America. Any disputes which may arise out of this
Agreement, if not resolved amicably between the parties, shall be settled
finally before the courts of the United States of America.


DATED THE 27th DAY OF NOVEMBER 2007       ATTESTATIONS           Signed as a
deed by a DIRECTOR or the COMPANY SECRETARY       on behalf of           NEXTGEN
BIOSCIENCE INC.                 Signed as a deed by           Konstantinos
Kardiasmenos    


--------------------------------------------------------------------------------